Atkinson, Justice.
1. The amendment to the motion for a new trial relates solely to newly discovered evidence, with respect to which it was alleged that neither 4 movant nor her attorney “could have discovered . . before the rendition of the verdict, by the exercise of ordinary care by them;” and that they exercised diligence to discover all the evidence in said case before the rendition of the verdict. The affidavit of the movant’s attorney stated in general terms “that, he did not know of the evidence set out in the ground of the motion for a new trial herewith filed before the trial of the case therein stated, and the same could not have been discovered by the exercise of ordinary diligence.” The affidavit of the movant in this respect was substantially the same. Whether this ground of the motion for a new trial would have been meritorious in other respects, the affidavits of the movant and her attorney failed to show diligence in discovering the evidence before verdict, and consequently failed to show cause for reversal of the judgment refusing a new trial on account of the alleged newly discovered evidence. Redding v. State, 183 Ga. 704, and cit.
2. The evidence, though conflicting, was sufficient to authorize the verdict in favor of the defendant. The court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.

A. W. Yandiviere, for plaintiff.
H. S. Broolcs, and 8. P. Fleming, for defendant.